Citation Nr: 1523592	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a kidney disorder, to include left pyelonephritis, residuals of ureteral stricture and kidney calculi.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran had active military service from September 1983 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was most recently before the Board in May 2014.  At that time, the Board denied service connection for the Veteran's claim for entitlement to service connection for a kidney disorder, to include left pyelonephritis, residuals of ureteral stricture and kidney calculi. 

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans' Claims (Court).  In an Order dated in January 2015, the Court vacated the Board's decision denying service connection for a kidney disorder, pursuant to a January 2015 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2012.  The examiner noted that the Veteran was first diagnosed with a probable congenital ureteral stricture in 1988 during service.  The examiner concluded that the Veteran did not currently have pyelonephritis and did not currently or ever have any kidney calculi.  The examiner further opined that the Veteran's ureteral stricture noted in service was most likely a congenital defect, and that the increase in the severity of his symptoms in service was not due to any superimposed disease or injury.  In fact, the examiner noted that it was more likely the condition was actually improved during the Veteran's service because the corrective surgical repair of the defect prevented ongoing UTIs and possible permanent renal impairment.  

A review of the Veteran's claims file, while indicating post-service treatment for a UTI in December 2004, and complaints of hematuria in May 2008 with possible evidence of tiny renal calculi on a renal ultrasound, does not reveal any actual diagnosed kidney disorder since the Veteran's discharge from service.  

Additionally, the Board notes that under VA law, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  In this case, while the VA examiner determined that the Veteran's urethral stricture was a congenital defect, the examiner also indicated that the condition both worsened and improved during the Veteran's service.  The January 2015 JMR found that the examination report does therefore did not support the Board's previous finding that the condition is a congenital defect.

Another VA examination is necessary to determine whether the Veteran has had a kidney disorder at any time during the pendency of the appeal, and to address whether the Veteran's urethral stricture, diagnosed in service, represented either a congenital defect or disease as recognized by VA law.  

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain more recent VA treatment records not presently associated with the claims file.

2.  Thereafter, afford the Veteran another VA examination to determine the current nature and etiology of any kidney disorder found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

(a)  Does the Veteran currently have or has had at any time during the pendency of the appeal, any diagnosed kidney disorder or residuals thereof, to include residuals of an urethral stricture?  

(b)  If the Veteran does have residuals of an urethral stricture or any other diagnosed kidney disorder, the examiner must provide an opinion as to whether it is a congenital or acquired disability.  

(c)  If the kidney disorder is acquired, i.e., not congenital, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the kidney disorder had its onset during service, or is due to any incident therein.  

(d)  If the current kidney disorder is congenital, the examiner must provide an opinion as to whether the condition is one that is capable of improvement or deterioration (congenital disease) or one that is not capable of improvement or deterioration (congenital defect).  

(e)  If the current kidney disorder is a congenital defect, i.e. not capable of improvement or deterioration, then the examiner must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., probability of 50 percent or greater) that the identified superimposed disease or injury is related to the Veteran's service.

(f)  If the current kidney disorder is a congenital disease, i.e. capable of improvement or deterioration, the examiner must offer an opinion as to whether it is undebatable that the disability did not increase in severity during the Veteran's service beyond the natural progression of the disease?

The VA examiner must comment on evidence of diagnosed ureteral obstruction felt to be secondary to congenital urethral stricture noted with surgical correction during service and post-service diagnoses of UTIs and complaints of hematuria, and objective evidence of diagnosed ureteral stricture that the April 2012 VA examiner determined was a congenital defect, while indicating that the condition both worsened and improved during service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

